Citation Nr: 1527963	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-31 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied and final claim of entitlement to service connection for residuals of heat stroke.

2.  Entitlement to service connection for residuals of heat stroke.


REPRESENTATION

Appellant represented by:	Paul Epstein, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1982 to July 1983.  He was thereafter served on periods of inactive duty training with the Massachusetts Army National Guard between July 1984 and January 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In a September 2012 rating decision/statement of the case, the agency of original jurisdiction (AOJ) determined that new and material evidence had been submitted to reopen for a de novo review the Veteran's previously denied claim of entitlement to VA compensation for residuals of heat stroke.  Accordingly, the AOJ considered the claim on the merits and denied service connection for residuals of heat stroke.

In August 2012, the Veteran appeared at the RO to present evidence and oral testimony in support of his appeal before a Decision Review Officer (DRO).  In a March 2015 videoconference hearing, the Veteran, accompanied by his attorney, appeared at the RO to present evidence and oral testimony in support of his claim before the before the undersigned Veterans Law Judge.  Transcripts of both hearings have been obtained and associated with the Veteran's claims file for review and consideration by the Board.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of entitlement to service connection for residuals of heat stroke in an unappealed and final December 2000 rating decision. 


2.  Evidence received since the final December 2000 rating decision that denied service connection for residuals of heat stroke is not duplicative of evidence previously submitted and considered on the merits, and the evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate this claim.

3.  During active military service, the Veteran experienced two separate episodes of heat exhaustion with dehydration and temporary loss of consciousness but did not experience an actual heat stroke with multiorgan damage due to hyperthermic heat injury.  

4.  The Veteran's subjective neurocognitive symptoms, including headaches, dizziness, slurred speech, and impairment of fine motor skills with associated handwriting difficulties, which are alleged to be exacerbated by hot weather, did not have their onset during, nor are they otherwise attributable to the two reported episodes of heat exhaustion during active military service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for residuals of heat stroke have been met, and the claim was properly reopened by the AOJ for a de novo review on the merits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  Subjective neurocognitive symptoms, including headaches, dizziness, slurred speech, and handwriting difficulties that are alleged to be exacerbated by hot weather, were not incurred in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence was submitted to reopen previously denied and final claim of entitlement to service connection for residuals of heat stroke.

In a September 2012 rating decision/statement of the case, the agency of original jurisdiction determined that new and material evidence was received sufficient to reopen the Veteran's claim for VA compensation for residuals of heat stroke for a de novo review on the merits.  Nevertheless, to properly assert appellate jurisdiction over the present appeal, the Board is procedurally obligated to review the RO's favorable determination regarding the question of whether there was new and material evidence to reopen the aforementioned claim.  Barnett v. Brown, 83 F.3d 1380 (1996).   

In general, unappealed rating decisions of the RO and the Board are final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  In this regard, the Board is mindful that actually weighing the probative value and assessing the credibility of evidence is appropriate only if the Board first finds such evidence to be new and material to the service connection claim and reopens the claim for a de novo review on the merits.

By history, the Veteran was separated from service in July 1983 and, 17 years later, filed his original claim for VA compensation for residuals of heat stroke in July 2000.  Evidence considered at the time of the original claim included his service treatment records, which show that his neurological system was normal on enlistment examination in April 1982 and that he denied having any history of frequent or severe headaches, dizziness or fainting spells, loss of memory or amnesia, or periods of unconsciousness on an accompanying medical history questionnaire.  He entered active duty in July 1982.  A September 1982 service medical examination shows that his neurological system was normal.  A July 1983 service separation examination also shows that his neurological system was normal and that he affirmed on an accompanying medical history questionnaire that he did not have any history of frequent or severe headaches, dizziness or fainting spells, loss of memory or amnesia, or periods of unconsciousness.  His service treatment records contain no clinical documentation showing treatment for heat stroke or heat exhaustion.   The RO reviewed the aforementioned evidence and accordingly denied the Veteran's claim for service connection for residuals of heat stroke on the merits in a December 2000 rating decision.  The RO notified the Veteran of its denial and his appellate rights in correspondence dated in January 2001.  He did, however, file a timely appeal of this adverse determination, and the December 2000 rating decision became final.

Several years thereafter, the Veteran submitted an application to reopen his claim for VA compensation for residuals of heat stroke in March 2010.  Evidence that was submitted in conjunction with this application ultimately included the Veteran's oral hearing testimonies presented before a DRO in August 2012 and the Board in March 2015, and witness statements from a fellow serviceman, Mr. S.N.H., attesting that the Veteran succumbed to heat exhaustion during active duty and was treated at a field medical facility.  Also submitted was an October 2011 private physician's statement addressing the possibility that the Veteran's post-service neuro-cognitive symptoms were related to heat strokes in service.  This evidence was not duplicative of evidence previously submitted and considered on the merits, and the evidence, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim; accordingly, the matter was properly reopened by the RO for a de novo review on the merits.  38 U.S.C.A. § 5108 (West 2014); Barnett v. Brown, 83 F.3d 1380 (1996).

II.  Entitlement to service connection for residuals of heat stroke.

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran's application to reopen his claim for service connection for residuals of heat stroke was received by VA in March 2010.  He was notified via letter dated in January 2011 of VA's prior final rating decision denying the claim, the evidence considered in that decision, and what constituted new and material evidence to reopen the claim for a de novo review on the merits, pursuant to Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Furthermore, the January 2011 letter also provided notice of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2011.  Subsequently, the AOJ determined that new and material evidence had been submitted and reopened the claim for VA compensation for heat stroke residuals for a de novo review.  Accordingly, the Board finds that the veteran was provided with full and timely notice and nothing more in this regard is required.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the. . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claim adjudicated herein.  

As pertinent to the claim on appeal, the Veteran's service treatment records have been obtained and associated with the evidence, as well as pertinent National Guard, VA, and private post-service medical records, dated 2002 - 2015, and a written statement from the Veteran's lay witness, Mr. S.N.H.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  Otherwise, the claimant and his representative have not indicated that there was any outstanding evidence that demonstrates a link between the Veteran's claimed residuals of heat stroke with his period of active service.  

During the pendency of the claim, the Veteran underwent a VA medical examination addressing the heat stroke issue in September 2012.  A nexus opinion addressing this matter was obtained and presented in the examination report.  The nexus opinion obtained was accompanied by an adequate discussion of the facts and a supportive rationale predicated on the pertinent clinical history of the case, to include the Veteran's current claimed symptoms and their relation to his reported history of heat stroke during active military service.  There are no deficits present which, on their face, render the opinion unusable for purposes of adjudicating the claim decided on the merits herein.  Thusly, the Board finds that the September 2012 VA medical examination report and the nexus opinion obtained are adequate for adjudication purposes with respect to the matter decided on the merits herein.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A remand for further evidentiary development or corrective action with regard to this issue is unnecessary.  

The Veteran was provided with the opportunity to present oral testimony in support of his appeal before a DRO in August 2012 and the undersigned Veterans Law Judge, who officiated over a March 2015 Board hearing conducted via videoconference at the RO.  At the time of the August 2012 DRO hearing, the Veteran representative was unavailable but the DRO hearing proceeded at the Veteran's express request, having waived his right to have his representative present.  At the time of the March 2015 Board hearing, the Veteran was accompanied by his attorney and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veteran's Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the August 2012 DRO hearing and the March 2015 Board hearing, the respective presiding DRO and Veterans Law Judge's questions and the oral testimony of the appellant focused on the elements necessary to substantiate his claim of entitlement to service connection for residuals of heat stroke.  See transcripts of the August 16, 2012 DRO hearing and March 26, 2015 Board hearing.  Thus, the Board finds that the DRO and the Veterans Law Judge presiding over their respective hearings have substantially fulfilled their obligations as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the claim for heat stroke residuals decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal with respect to this matter is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal regarding the claim for VA compensation for residuals of heat stroke.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To the extent that the Veteran in the present case asserts that his claimed heat stroke residuals impair his neurological system, service connection may be granted on a presumptive basis for certain chronic diseases, including organic diseases of the nervous system, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include organic diseases of the nervous system, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For subjectively perceived neurological symptoms, such as the headaches, slurred speech, dizziness, and impaired motor function when writing that the Veteran alleges to experience, he is deemed competent to present his statements as evidence of time of onset and continuity of such symptomatology. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).        

The Veteran's service treatment records show that his neurological system was  clinically normal on enlistment examination in April 1982 and that he expressly denied having any history of frequent or severe headaches, dizziness or fainting spells, loss of memory or amnesia, or periods of unconsciousness on an accompanying medical history questionnaire.  A September 1982 service medical examination also shows that his neurological system was normal.  No clinical documentation of treatment for heat stroke or heat exhaustion is indicated in the service treatment records for the entirety of his period of active duty.  

Although the Veteran's service treatment records do not present any clinical documentation demonstrating that he experienced two episodes of heat stroke or heat exhaustion, his oral and written accounts of these alleged in-service incidents are consistent with the March 2010 and May 2010 written accounts presented by his witness.  Mr. S.N.H. reported that he served alongside the Veteran during active duty and personally witnessed him lose consciousness from heat exhaustion while engaged in outdoor infantry training during intensely hot summer weather, with subsequent transport to a field medical facility for treatment.  Thusly, the Veteran's account of experiencing heat exhaustion with loss of consciousness in active military service is conceded as an actual factual event by the Board.

Separation examination in July 1983 shows once more that the Veteran's neurological system was clinically normal.  No symptoms of headaches, dizziness, or impaired speech, motor, or cognitive function were indicated in the clinical record at the time of his service discharge.  Significantly, on his medical history questionnaire accompanying the July 1983 separation examination, he denied having any history of frequent or severe headaches, dizziness or fainting spells, loss of memory or amnesia, or periods of unconsciousness.

Post-service medical records from the National Guard show that on medical examination in March 2002, the Veteran's neurological system was clinically normal.  He denied on his medical history questionnaire of having any history of dizziness or fainting spells, loss of memory or amnesia, periods of unconsciousness, a speech stutter or stammer, or frequent or severe headaches.  On National Guard medical examination in August 2002, the Veteran related a history of heat strokes during active duty in July 1982 and June 1983.  However, clinical examination revealed that his neurological system was clinically normal. At the time of the August 2002 National Guard medical examination, he denied having any history of dizziness or fainting spells, loss of memory or amnesia, periods of unconsciousness, a speech stutter or stammer, or frequent or severe headaches. 

In written statements in support of his claim, and at his hearing before the DRO in August 2012 and the Board in March 2015, the Veteran testified that while serving on active duty, he succumbed to loss of consciousness due to heat stroke during basic infantry training in the summer of 1982 at Fort Benning, Georgia, necessitating medical treatment, rest, and rehydration before being returned to full duty.  Thereafter, while on Army field maneuvers in the Federal Republic of Germany in the summer of 1983, he again succumbed to heat stroke with loss of consciousness and was moved to a medical facility and treated with rest and rehydration before being released to full duty.  The Veteran testified that ever since these incidents, he experienced chronic dizziness, headaches, slurred speech, and impaired motor function when writing, which were exacerbated by hot and humid weather.  According to his account, these symptoms would occur in very brief and self-resolving episodes and he believed that these were residuals of his in-service heat strokes. The Veteran also related a post-service history of closed head injuries with concussion in May 2006 and October 2009.

Post-service private neurological treatment records, dated 2008 - 2015, show in pertinent part that the Veteran related a history of cognitive difficulties, which included difficulties with speech and handwriting, dating back to the early 1980s following two heat strokes in military service.  These cognitive difficulties reportedly worsened following his clinically documented concussions in 2006 and 2009.  The clinicians noted that the two heat strokes did not involve multiorgan failure or prolonged coma.  

A neurological examination and treatment note dated in October 2011 shows that the Veteran reported suffering from heat stroke on two separate occasions during service in 1982 and 1983, with a subsequent 25-year history of very brief, self-limiting episodes of slurring speech and difficulty writing the letter "D" when signing his name, which were allegedly exacerbated by hot weather during the summer months.  The examining clinician's diagnostic impression was as follows:

Mental status changes. . . due to intermittent inattention perhaps caused by intractable pain.  There is no clinical evidence of a progressive neurodegenerative process such as dementia.  Although it is conceivable that some of [the Veteran's] difficulties resulted from his prior heat strokes in the 1980s as well as his more recent concussions [in May 2006 and December 2009], his prior test results including brain imaging and EEG did not reveal any objective evidence of permanent brain damage.  Of note, his heat strokes were not associated with multiorgan failure or prolonged coma.   

The report of a September 2012 VA neurological examination shows that the examining physician considered the Veteran's medical records and history discussed above and, after examining the appellant, determined that his claimed constellation of neuro-cognitive symptoms were less likely than not (less than 50 percent probability) incurred in or caused by his claimed in-service heat stroke episodes.  The supportive discussion and clinical rationale were as follows:

It has been well-accepted medically that heat exposure-related illness takes on essentially one of two forms.  The first and less severe [is] generally known as heat exhaustion [and] may be associated with symptoms of headache, irritability, malaise, thirst, and muscle cramps.  Orthostatic hypotension and syncope may occur.  Body temperature may be normal or only moderately elevated; generally, no more than 100 [degrees Fahrenheit].  Dehydration is common and impairment of [central nervous system] function is minimal and not specific.  This form of heat injury may generally be easily treated with resting in a cool environment and rehydration, either orally or intravenously, depending on the clinical situation.  In most cases involving otherwise healthy individuals, hospitalization is not required and full recovery is the usual outcome.  Permanent brain damage or other permanent organ damage would not be expected from this condition.


True heat stroke, on the other hand, represents a life-threatening medical emergency.  In this condition of more severe heat exposure illness the body loses the ability to control internal temperature and hyperthermia develops. This is associated with actual cell damage leading to possible muscle damage, kidney failure, and varying degrees of brain damage may occur.  Patients with this condition have high body temperature and severe [central nervous system] dysfunction which may include delirium, coma, or seizures.  Successful treatment of true heat stroke would require intensive hospital level treatment, generally in an intensive care unit and even with such treatment the fatality rate may be high and permanent damage of varying degree[s] in survivors might be expected.  

Based on the veteran's own description of the events in service and the [witness] statement [of Mr. S.N.H.], it would be my opinion that he more likely had a form of heat exhaustion and not true heat stroke.  He did exhibit signs of dehydration which likely caused hypotension and loss of consciousness.  His rapid recovery with simple measures of rest in a cooler place and rehydration is consistent with heat exhaustion condition.  If the veteran had had true heat stroke it is not likely that he would have recovered with these simple measures and a record of hospitalization with intensive treatment would be expected if indeed he had suffered true heat stroke.  There are no available service treatment records showing any treatment for any heat induced illness or condition.

With regard to the veteran's current claimed symptoms, the pattern of symptoms occurring during periods of hotter more humid weather is not scientifically logical.  As warm-blooded animals, humans have the physiologic homeostatic ability to maintain a relatively constant internal body temperature.  As a result, brain temperature is approximately the same (about 98.6 [degrees Fahrenheit]) regardless of the external environmental temperature.  While true hypothermia or significant hyperthermia (high fever) can alter brain function and lead to concurrent neurologic symptoms, this would not occur merely due to hotter external temperatures.

As to memory loss, the veteran exhibited no difficulty remembering specifics of his in-service heat exposure episodes at today's exam and in fact was able to recall very specific details.  He also conceded at his hearing [in August] 2012 that he had sustained a concussion at work in 2006 and stated that "to be perfectly honest I personally think that those problems (short term memory) are a result of. . . a concussion at work in 2006, and I was diagnosed with post-concussive syndrome."

As noted in the [private] neurology consult note [dated October] 2011, the veteran has had all negative neurologic workup including normal EEG in 2007.  Neuropsychological testing [in] July 2007 [was] consistent with post-concussive syndrome with possible affective component such as mild anxiety contributing[.]  [H]ead CT [in December 2009 was] normal, EEG [in] February 2000 [was] normal, MRI/MRA of [his] head and neck [in] July 2002 [was] without evidence of aneurysm.  It is highlighted in this report that "it is conceivable that some of his difficulties resulted from his prior heat strokes in the 1980s."  The full statement however reads "Although it is conceivable that some of his difficulties resulted from his prior heat strokes in the 1980s as well as his recent concussions, his prior test results including brain imaging and EEG did not reveal any objective evidence of permanent brain damage."  [The private physician] goes on to note that his heat strokes were not associated with multi organ failure or prolonged coma, which I believe further supports my opinion that he did not have true heat stroke in the service for reasons outlined above.

In summary, it is my opinion that the veteran did not actually have true heat stroke in service and even if it were determined that he had true heat stroke there is no objective evidence of residual [impairment or pathology], either by imaging EEG or current exam results.

The Board has considered the foregoing evidence and concludes that the weight of the objective medical evidence is against his claim for VA compensation for residuals of heat stroke.  Having determined that he did, in fact, experience two episodes of illness due heat exposure in service, the medical record indicates that these were not incidents involving true heat stroke within the diagnostic clinical definition of the term, as there was no documented hospitalization in service for hyperthermia with associated organ damage, as would be the case had such a serious degree of heat injury actually occurred during active duty.  The September 2012 opinion of the VA physician who reviewed the Veteran's clinical history concludes that he experienced only acute illness without permanent and chronic disabling pathology as a result of two episodes of heat exhaustion during military service.  Accordingly, the VA physician determined that the subjective chronic neurocognitive symptoms reported by the Veteran, which included headaches, dizziness, slurred speech, and impaired fine motor movement involved with writing, represented post-concussive syndrome associated with his two post-service closed head injuries in 2006 and 2009.  The VA physician also found it unlikely that these aforementioned symptoms were truly exacerbated by hot and humid weather, as reported by the Veteran, given that the physiology of humans is able to regulate and maintain a consistent and stable internal body temperature regardless of the external environmental temperature. 

Inasmuch as the Veteran asserts that the October 2011 private physician's statement that "it is conceivable that some of his difficulties resulted from his prior heat strokes in the 1980s" places the clinical evidence in support of his claim in a state of relative equipoise with the clinical evidence against his claim, the Board finds this contention to be without merit.  A full reading of the private physician's discussion shows that she did not intend to state that she actually believed that the Veteran's neurocognitive symptoms were related to his heat exhaustion incidents in service as his prior test results, including brain imaging and EEG, revealed no objective evidence of permanent brain damage, and she further concluded that his in-service heat strokes did not produce multiorgan failure or a prolonged coma.  As such, the September 2012 VA physician found that the October 2011 private physician's commentary actually supported his own objective medical conclusion that the Veteran did not actually experience a true heat stroke in the service and, accordingly, his reported current neurocognitive symptoms are not residuals of his two episodes of heat exhaustion during active duty.

The Veteran has presented oral and written testimony indicating that his subjective chronic neurocognitive symptoms, which include headaches, dizziness, slurred speech, and impaired fine motor movement involved with writing, had been present, persistent, and chronic ever since his two heat exhaustion incidents during active duty in 1982 and 1983.  However, his account in this regard is contradicted by the service medical records contemporaneous to his separation from active duty, and even by post-service National Guard medical records dated as recently as 2002.  At those times he had a normal neurological system on examination during these periods and that he expressly denied having any history of dizziness or fainting spells, loss of memory or amnesia, periods of unconsciousness, a speech stutter or stammer, or frequent or severe headaches at the time.  Accordingly, the Board finds as a factual matter that the Veteran's testimonies as to onset during service and continuity thereafter of his reported symptoms of his alleged neurocognitive symptoms (including headaches, dizziness, slurred speech, and impaired fine motor movement) are not credible for purposes of establishing onset of these symptoms in military service and chronicity thereafter.  

In view of the foregoing discussion and analysis, the Board must deny the Veteran's claim of entitlement to service connection for residuals of heat stroke.  In balancing the lay opinion of the Veteran asserting a link between his current cluster of chronic neurocognitive symptoms and his two episodes of heat exhaustion in military service against the medical opinions of the private physician in October 2011 and the VA physician in September 2012 finding no such link, the Board finds that the Veteran's lay opinion is the less probative by far.  The Veteran's lay opinion has lesser value to prove an association or link between his cluster of chronic neurocognitive symptoms, first clinically demonstrated several years after service, and an injury, disease, or event in service.  To provide such an opinion requires specialized knowledge, which the Veteran has not been shown to have. Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Board finds that the opinions of the private physician and the VA physician, who have specialized medical education and training, are more probative and persuasive.  As previously discussed, these clinicians opined that the Veteran did not have a chronic brain disorder associated with his history of heat exhaustion in service as objective testing with CT and EEG scan revealed no evidence of neurological disease or injury consistent with multiorgan damage associated with heat stroke.  Therefore, the Board finds that the opinions of the private and VA clinicians outweigh the lay opinion of the Veteran.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of heat stroke and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received sufficient to reopen the previously denied claim of entitlement to service connection for residuals of heat stroke; the claim is reopened for a de novo adjudication on the merits.

Service connection for residuals of heat stroke is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


